[Cite as Byers DiPaola Castle, L.L.C. v. Ravenna City Planning Comm., 2013-Ohio-3977.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    PORTAGE COUNTY, OHIO


BYERS DIPAOLA CASTLE, LLC,                             :          OPINION

                 Appellant,                            :
                                                                  CASE NO. 2012-P-0151
        - vs -                                         :

RAVENNA CITY PLANNING                                  :
COMMISSION, et al.,
                                                       :
                 Appellees.


Civil Appeal from the Portage County Court of Common Pleas.
Case No. 2012 CV 0359.

Judgment: Affirmed.


Joel A. Holt and David E. Williams, Williams, Welser, Kratcoski & Can, L.L.C., 11 South
River Street, Suite A, Kent, OH 44240 (For Appellant).

Frank J. Cimino, 250 South Chestnut Street, Suite 18, Ravenna, OH                        44266 (For
Appellee Ravenna City Planning Commission).

Robert J. Paoloni, Paoloni & Lewis, 250 South Water Street, P.O. Box 762, Kent, OH
44240 (For Appellee Harvest Rose Limited Partnership).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Byers DiPaola Castle, LLC (“Byers”), appeals the judgment of

the Portage County Court of Common Pleas affirming the decision of the Ravenna City

Planning and Zoning Commission (“Commission”), which granted Harvest Rose Limited

Partnership (“Harvest Rose”) a conditional zoning certificate. For the following reasons,

we affirm.
       {¶2}   For a detailed recitation of the factual history, refer to our opinion in Byers

DiPaola Castle, LLC v. Ravenna City Planning Comm., 11th Dist. Portage No. 2010-P-

0063, 2011-Ohio-6095 (“Byers I”). In Byers I, Harvest Rose appealed the judgment of

the trial court reversing a decision of the Commission, which had granted Harvest Rose

a conditional zoning permit.

       {¶3}   Byers had appealed the decision of the Commission to the trial court,

contending, inter alia, that “[t]he Site Plan does not comply with 1262.05 Exhibit B,

subsection D(4)(c)(4) in that it permits discharge onto Appellant’s property without

Appellant’s permission.” In Byers I, we recognized that Byers has continually objected

to the proposed plans of Harvest Rose claiming that water drains from the project site

onto Byers’ property. Below, Byers argued that no discharge of storm water onto an

abutting property is permissible without the abutting property owner’s permission if the

discharge is different from the existing conditions.

       {¶4}   In Byers I, the trial court concluded that the “decision of the Commission

granting Harvest Rose a ‘Covenant and Agreement’ as a conditional use certificate to

proceed with the development is illegal, unreasonable, and not supported by the

preponderance of the substantial, reliable, and probative evidence on the whole record.”

Therefore, the trial court reversed the decision of the Commission granting Harvest

Rose the authority to build its proposed apartment development.

       {¶5}   In Byers I, this court affirmed in part, reversed in part, and remanded the

matter for further proceedings.

       {¶6}   Due to litigation, the conditional zoning certificate expired, as it becomes

void after one year from the date of issuance unless construction is started and

reasonably continued toward completion. Consequently, Harvest Rose again applied


                                             2
for a conditional use certificate to build the 40-unit elderly rental apartment complex (the

“Project”). The Commission again approved the application.

       {¶7}   Byers filed an administrative appeal. As the basis for the appeal, Byers

argued that, pursuant to the “Codified Ordinances of Ravenna, Ohio 1262.05, Appendix

B, Subsection D(4)(c)(4), specifically provides that if the discharge point(s) of runoff

from the Site are different from the existing condition onto private party, then written

approval of the landowner is required.”

       {¶8}   In affirming the decision of the Commission, the trial court found the

following:

              Appellant was particularly concerned that Harvest Rose’s use of the
              stormwater pipe and easement would create more runoff onto its
              property. If additional runoff would change the existing conditions
              present on Appellant’s property, Appellant would have to approve
              Harvest Rose’s use of the stormwater pipe.

              The transcript of the hearing includes some evidence that Harvest
              Rose’s development would actually runoff onto Appellant’s
              property. There was no confirmation that use of the stormwater
              pipe and easement would result in any change in the existing
              conditions. If the Commission members concluded that runoff
              would either be reduced or not change the existing conditions,
              Ravenna Ord. 1262.05, Appendix B, would not apply to Appellant’s
              concerns of increased runoff.        The Commission apparently
              concluded that the stormwater focused into the pipe and easement
              would not create more runoff or change the existing conditions on
              Appellant’s property. Thus, Ravenna Ord. 1262.05, Appendix B,
              did not apply.

       {¶9}   Byers subsequently appealed to this court and alleges the following

assignment of error:

       {¶10} “The trial court abused its discretion in affirming the decision of the

Planning Commission because, as a matter of law, the trial court’s decision is not




                                             3
supported by a preponderance of reliable, probative, and substantial evidence and is

also contrary to law.”

       {¶11} Upon review of an administrative appeal, a court of common pleas

considers whether the decision to grant or deny a certificate is supported by “the

preponderance of substantial, reliable, and probative evidence on the whole record.”

R.C. 2506.04. This court’s review of the trial court’s judgment is more limited than that

of the court of common pleas. Henley v. City of Youngstown Bd. of Zoning Appeals, 90

Ohio St.3d 142, 147 (2000). We review whether, as a matter of law, the decision of the

court of common pleas is supported by a preponderance of reliable, probative, and

substantial evidence. Kisil v. Sandusky, 12 Ohio St.3d 30, 34 (1984). “‘While the court

of common pleas has the power to weigh the evidence, an appellate court is limited to

reviewing the judgment of the common pleas court strictly on questions of law.’”

Carrolls Corp. v. Willoughby Bd. of Zoning Appeals, 11th Dist. Lake No. 2005-L-110,

2006-Ohio-3411, ¶10, quoting Akwen, Ltd. v. Ravenna Zoning Bd. of Appeals, 11th

Dist. Portage No. 2001-P-0029, 2002-Ohio-1475, ¶17.

       {¶12} We note that administrative agencies are generally in the best
             position to interpret the technical requirements within the specific
             area of their expertise. Accordingly, a trial court should generally
             defer to the administrative agency’s interpretation of its own rules,
             as well as the administrative agency’s resolution of evidentiary
             conflicts. However, this is only the case when the administrative
             agency’s decision is supported by reliable, probative, and
             substantial evidence.

Eye-Will Dev., Inc. v. Lake County Planning, 11th Dist. Lake No. 2004-L-196, 2006-

Ohio-6103, ¶17.

       {¶13} Below and on appeal, Byers objects to Harvest Rose’s use of the

stormwater pipe and easement, citing to Section 1262.05 of the Code, which states:



                                           4
       {¶14} “Point(s) of discharge of runoff from the site. If different from existing

conditions onto private property, then written approval of the landowner is required.”

       {¶15} Byers argues the reasoning employed by the trial court is contrary to the

plain language of Section 1262.05. Specifically, the trial court noted that the existing

condition of Byers’ property would not be altered by tying into the stormwater easement.

Byers, however, argues that the term “existing conditions” does not contemplate the

“existing conditions” of the adjacent landowner’s property, but refers to the “existing

conditions” of the discharge point.

       {¶16} Here, the site plan contemplates tying into the stormwater easement,

which empties directly into Collin’s Pond, located on Byers’ property. Byers argues that

because stormwater from the Harvest Rose project does not currently drain into this

easement, the site plan changes the point of discharge of runoff and, thus, written

consent must be obtained.

       {¶17} The trial court recognized that the Commission read Section 1262.05 to be

applicable only if there was increased runoff due to tying into the stormwater easement;

if the existing conditions remained status quo or if there was a reduction in runoff,

consent of the adjacent landowner is not required.       Given the language in Section

1262.05, it was not unreasonable for the Commission to reach this conclusion.

Moreover, in deferring to the Commission’s interpretation of its own rules, the trial court

then looked to the record, which was void of any evidence demonstrating a change of

the existing conditions on Byers’ property.      We find the trial court’s judgment is

supported by a preponderance of reliable, probative, and substantial evidence.

       {¶18} As an aside, we note that although Byers argues that consent under these

circumstances is warranted, the site plan proposes tying into a stormwater easement.


                                            5
This easement was executed in 1912 by then-living members of the Byers family to the

Board of County Commissioners of Portage County to maintain forever the “pipe line on,

across and in our land * * * terminating on the edge of Collin’s Pond.” The easement

granted Portage County the authority

              [t]o make the necessary and proper connection of all drainage
              pipes now crossing or intersecting the herein proposed pipe line
              and all connections to be made in a manner satisfactory to the
              grantee herein. Said grantee further agreeing to make any and all
              drainage connections which may be changed or disturbed by
              reason of the repair or change at any time of the herein proposed
              pipe line.

Whether Portage County has the authority to allow Harvest Rose to tie into the

easement, which terminates at the edge of Collin’s Pond, is not at issue in this appeal.

While the point of discharge might carry storm water it did not previously carry, it is clear

the “point” of discharge as contemplated by the ordinance will not change.              The

Commission accordingly had authority to interpret its own ordinance in this manner.

The ruling of the court of common pleas affirming the Commission’s decision is

supported by a preponderance of reliable, probative, and substantial evidence.

       {¶19} Based on the opinion of this court, Byers’ assignment of error is without

merit. The judgment of the Portage County Court of Common Pleas is hereby affirmed.



THOMAS R. WRIGHT, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                             6